449 F.2d 1371
James E. PRICE, James E. Collier, Jr., et al., Plaintiffs-Appellants,v.The SEABOARD COASTLINE RAILROAD COMPANY, Inc., et al.,Defendants-Appellees.
No. 71-1053.
United States Court of Appeals,Fifth Circuit.
Oct. 20, 1971.

Ollie L. Blan, Jr., Birmingham, Ala., Spain, Gillon, Riley, Tate & Ansley, Birmingham, Ala., of counsel, for plaintiffs-appellants.
Drayton Nabers, Jr., Jerome A. Cooper, Benj.  L. Erdreich, Cabaniss, Johnston, Gardner & Clark, Birmingham, Ala. of counsel, Edward A. Charron, Jacksonville, Fla., for appellee, Seaboard Coast Line Railroad Co., Inc.
Harold A. Ross, Ross, Kraushaar & Bennett, Cleveland, Ohio, of counsel, for appellee, Brotherhood of Locomotive Engineers.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
We have carefully scrutinized this case and are of the belief that the decision reached by the Trial Judge, well expressed in detailed findings of fact and conclusions of law, is correct and should be

Affirmed.1


1
 The District Court decision is reported at 332 F. Supp. 1093